Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the chassis" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 2 and 19, it is unclear if the first and second lengths are different lengths, or not. Examiner does not see where the first and second lengths are discussed in the specification or shown in the drawings. Clarification is required. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
It appears the term “root” in claim 8 is used by the claim to mean “groove,” while the accepted meanings are drawn to parts of a plant, or tooth, or part of a math equation. The term is indefinite because the specification does not clearly redefine the term.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.
Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated Brimo (US 4,145,027), as best understood in light of the above rejections.

8. A device (figures 1, 2, 4) for controlled velocity of a load under a tensioning force, the device comprising: 
a. a chassis (16), the chassis having a portion of a peripheral surface thereof defining an exit aperture (figures 1 & 3); 
b. a capstan (34) disposed upon the chassis, the capstan having a peripheral surface having a generally conical shape defining a varying diameter, the smallest diameter being disposed near the chassis in a root having a radius of curvature (pulley is grooved, providing the conical shape from outer surface to innermost part of the roots/grove); and 
33c. a housing cover (14) joined to the chassis and at least partially enclosing the capstan, the housing cover defining an entry aperture (@20), the entry aperture being a throttle (24).  
9. The device of Claim 8, wherein the capstan is integral with the chassis (figures 1, 2, 4).  
10. The device of Claim 8, wherein the capstan is integral with the housing cover (figures 1, 2, 4).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimo alone. While Brimo does not disclose the specific materials that the chassis or capstan are made of, Examiner takes Official Notice that one of ordinary skill would construct them from materials such as metal, polymers, ceramics and composites as these are all well-known and readily available materials in the art. Additionally, examiner refers to MPEP 2144.07 where it is explained that selecting a known material for construction from a list of known materials is no more ingenious than selecting the last puzzle piece to put in the last opening in a puzzle. 
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimo (US 4,145,027) in view of Trouin (GB 999552), as best understood in light of the above rejections. Brimo does not disclose a retainer fixed in the housing entry securing the throttle first end.
However, Trouin teaches:
a retainer (4) fixed in the housing (5) at the aperture securing the throttle (unnumbered throttle wedged in/protruding from end of 4 as seen in figure 1) at a first end of the throttle (figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the housing of Brimo with a retainer for securing the throttle in the housing aperture, as taught by Trouin, so as to provide adequate support for the throttle as the flexible tension member continuously rubs against it during operation.

	

Claims 1-7, 15, 16, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimo (US 4,145,027) in view of Hermani (DE 2831449), as best understood in light of the above rejections.
Brimo discloses:
1. A velocity control system for controlling the velocity of a load on a flexible tension member, the system comprising:
a. a flexible tension member (12); 
b. a housing (14) having a housing peripheral surface (figures 1-4), a portion of the housing peripheral surface defining an entry aperture (20) and an exit aperture (22), the flexible tension member passing through the entry aperture and the exit aperture (figures 1 & 4); 
c. a capstan (34), the capstan having a proximal face joined to the housing (figure 1), a distal face separated at a distance from the proximal face (figures 1 & 4), and a peripheral capstan surface, a portion of which is in contact with the flexible tension member (figures 1 & 4, the peripheral capstan surface and the tension member defining a second coefficient of friction (a known result of a rope rubbing/winding around the pulley); and 
d. a throttle (24), the throttle being attached to the chassis, the throttle defining a central throttle aperture, the throttle aperture having an interior surface defining an opening through which the tension member is disposed (figures 1 & 4), the throttle aperture being in at least partial contact with the tension member (figures 1 & 4), the throttle aperture and the tension member defining a first coefficient of friction (a known result of a rope passing through a constrained aperture) 

	While Brimo discloses a throttle having a shape with a wide brim and then a constrained passage, he does not disclose an hourglass shape.
However, Hermani teach an hourglass shaped throttle (1a; see image inserted below) providing a softer entry/exit for the flexible tension member as it passes through the throttle, eliminating corners and/or sharp edges that may add to wear and tear on the flexible tension member over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the throttle of Brimo with an hourglass shape as taught by Hermani, so as to provide a softer entry/exit for the flexible tension member as it passes through the throttle, eliminating corners and or sharp edges that may add to the wear and tear on the flexible tension member over time.

    PNG
    media_image2.png
    559
    366
    media_image2.png
    Greyscale

Brimo also discloses
2. Wherein the throttle comprises a metal tube (24 it is disclosed as being made of metal) having a first end and a second end (figures 1 & 4), the throttle being constrained by the housing between 32the first end and the second end (figures 1 & 4), the first end and the second end defining a first length dimension in a first relatively low temperature state, and a second length dimension in a second relatively high temperature state, and wherein the first length dimension is substantially equal to the 
3. wherein the first coefficient of friction and the second coefficient of friction are each a value selected to be in a predetermined range (a result of the selected materials).  
4. wherein the capstan is integral with the housing (figures 1 & 4.  
5. wherein the first end of the tension member comprises an anchor (106; figures 1, 2).  
6. wherein the second end of the tension member is configured as part of a coil of the tension member (figures 1 & 4).  
7. wherein the tension member is a flexible tension member selected from the group consisting of rope (figures 1, 2 & 4), cable, cord, strap, and combinations thereof.

Brimo discloses:
15. A controlled descent device (figures 1-4) for use by a user, comprising:
a. a chassis (18), the chassis having an outer surface upon which is disposed a connection member for connecting to a safety harness of the user (26, 28, 30; figures 1 & 2); 
b. a housing cover (14) joined to the chassis, the chassis and the housing cover defining a cavity in which is disposed a capstan (34), and a peripheral surface defining an entry aperture (20) and an exit aperture (22); 
c. a throttle (24), the throttle being disposed in operative relationship to the entry aperture, wherein the throttle is a shaped tube (figures 1 & 4).  

However, Hermani teach an hourglass shaped throttle (1a; see image inserted above) providing a softer entry/exit for the flexible tension member as it passes through the throttle, eliminating corners and/or sharp edges that may add to wear and tear on the flexible tension member over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the throttle of Brimo with an hourglass shape as taught by Hermani, so as to provide a softer entry/exit for the flexible tension member as it passes through the throttle, eliminating corners and or sharp edges that may add to the wear and tear on the flexible tension member over time.

16. The device of Claim 15, wherein the capstan is integral with the chassis (Brimo figures 1, 2 & 4).
With respect to claim 18, while Brimo does not disclose the specific materials that the capstan is made of, Examiner takes Official Notice that one of ordinary skill would construct it from materials such as metal, polymers, ceramics and composites as these are all well-known and readily available materials in the art. Additionally, examiner refers to MPEP 2144.07 where it is explained that selecting a known material for construction from a list of known materials is no more ingenious than selecting the last puzzle piece to put in the last opening in a puzzle. 
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimo  and Hermani as applied to claim 15, and further in view of Trouin (GB 999552), as best understood in light of the above rejections. Niether Brimo nor Harmani disclose a retainer fixed in the housing entry securing the throttle first end.
However, Trouin teaches:
a retainer (4) fixed in the housing (5) at the aperture securing the throttle (unnumbered throttle wedged in/protruding from end of 4 as seen in figure 1) at a first end of the throttle (figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the housing of Brimo with a retainer for securing the throttle in the housing aperture, as taught by Trouin, so as to provide adequate support for the throttle as the flexible tension member continuously rubs against it during operation.


Allowable Subject Matter
Claims 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634